Determination of respondent New York City Police Department dated May 14, 1993, finding petitioner guilty of making false and misleading statements to a superior officer, and demoting him from his rank of detective to the rank of patrolman, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Martin Stecher, J.], entered March 11, 1994), is dismissed without costs and without disbursements.
Respondent’s determination is supported by substantial evidence, including proof of discrepancies in petitioner’s account of his meeting with a drug suspect, whether the meeting was accidental or intentional, his contrivance of a reason for being in the neighborhood where the suspect was located, and his false statement that he intended to meet with an Organized Crime Investigative Division team while in the field. The penalty of demotion was not excessive, particularly since petitioner’s failure to follow instructions placed himself and possibly others in significant danger of bodily harm. Concur— Sullivan, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.